Determination of the board of appeals unanimously confirmed and certiorari proceeding dismissed, with fifty, dollars costs and disbursements, without prejudice to a new application to the town board for a rezoning. Application for a change of zoning was improperly made to the board of appeals of the town of North Hempstead. (Town of North Hempstead Building Zone Ordinance of 1929, art. XI, § 2; People ex rel. Beinert v. Miller, 188 App. Div. 113.) Present — Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ.